

117 HR 4278 IH: To direct the Comptroller General of the United States to conduct a study on how direct-to-consumer pharmaceutical advertising negatively impacts drug costs to consumers, and for other purposes.
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4278IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Murphy of North Carolina (for himself and Mrs. Harshbarger) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Comptroller General of the United States to conduct a study on how direct-to-consumer pharmaceutical advertising negatively impacts drug costs to consumers, and for other purposes.1.GAO study on how direct-to-consumer pharmaceutical advertising negatively impacts drug costs to consumers(a)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study on how direct-to-consumer pharmaceutical advertising negatively impacts drug costs to consumers. Such study shall focus on—(1)what steps may be taken by pharmaceutical drug manufacturers and distributors to reduce the higher drug costs paid by consumers as a result of such advertising by splitting the cost of advertising between each organization developing a particular drug; (2)the expectations of consumers and patients with respect to the drugs so advertised; and(3)the role such advertisements play in promoting medication to patients for whom such medication may not be necessary. (b)ReportThe Comptroller General shall—(1)submit a report containing the results of the study to—(A)the Committee on the Judiciary and the Committee on Energy and Commerce of the House of Representatives; and(B)the Committee on the Judiciary and the Committee on Health, Education, Labor, and Pensions of the Senate; and(2)make such report publicly available. 